Allowability Notice
1. This action is in response to the amendment filed 14 March 2022.
2. Claims 8-15 are pending. Claims 1-7 and 16-20 are cancelled. Claims 5-8 are considered in this Office action

EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with Jeff Greene
(45756) and Dominic Ciminello (54038) on 7/6/2022.

	The claims 1-7 and 16-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
5. Allowed Claims: Claims 8-15 are allowed.
6 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
7. The claims are patent eligible as they meet the Alice test for eligibility under 35
USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step
2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A
Mental Process” and “Certain Method of Organizing Human Activity”. Such as transmitting and receiving data for vehicle tracking are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by location information from vehicles, associating the vehicles with a project and having an output to a user interface that includes a map with location information related to a haul truck traveling to a paving material plant. Thus the claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. 103
8. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 8. The prior art of record fails to define a method including “…in the image of the haul truck and based on the second location information, the visual characteristic indicative of the first location information to a visual characteristic indicating that the haul truck has left the paving material plant, and maintain, in the image of the haul truck, the visual characteristic indicative of the project… the third instructions causing the electronic device to: update the location of the image of the haul truck on the map, change, in the image of the haul truck and based on the third location information,, the visual characteristic indicating that the haul truck has left the paving material plant to a visual characteristic indicating that the haul truck has arrived at the worksite.”

The most closely applicable prior art of record is referred to in the Office Action mailed 14 March 2022 as Marsolek (United States Patent Application Publication No. 2017/0205999).

Marsolek provides coordinating machines for performing a paving operation where the control system may include a communication device configured to exchange data messages with the plurality of machines and a material production plant and a controller.
While Marsolek is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Marsolek utilizes coordinating machines for performing a paving operation where the control system may include a communication device configured to exchange data messages with the plurality of machines and a material production plant and a controller Marsolek fails to further assess the updating of the location of the image of the haul truck on the map, change in the image of the haul truck and visual characteristic indicating that the haul truck has left the paving material plant to a visual characteristic indicating that the haul truck has arrived at the worksite.

Secondary reference to Werklund et al. (United States Patent Application Publication No. 2018/0260753) provides terminals access an industrial project registration system to create or modify project requests where project requests identify unique identifiers of components or commodities needed to complete the request. However, the use of terminals to access an industrial project registration system to create or modify project requests to identify unique identifiers of components or commodities is not directed to the updating of the location of the image of the haul truck on the map, change in the image of the haul truck and visual characteristic indicating that the haul truck has left the paving material plant to a visual characteristic indicating that the haul truck has arrived at the worksite.

According, the Marsolek in view of Werklund et al. fails to teach or render obvious at least “…in the image of the haul truck and based on the second location information, the visual characteristic indicative of the first location information to a visual characteristic indicating that the haul truck has left the paving material plant, and maintain, in the image of the haul truck, the visual characteristic indicative of the project… the third instructions causing the electronic device to: update the location of the image of the haul truck on the map, change, in the image of the haul truck and based on the third location information,, the visual characteristic indicating that the haul truck has left the paving material plant to a visual characteristic indicating that the haul truck has arrived at the worksite.” as required by claims 8-15.
9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/6/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683